DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11-13, 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2019/0250666) in view of Van Der Westhuizen (US 2011/0047459, heareinafter Van), further in view of Rehm (US 2006/0071915).
As to Claim 9, Klein et al. discloses An electronic device, comprising: 
a first screen, configured to display a first image (fig.1-display 124; para.0035-0036); 
a second screen, configured to generate touch data responding to a touch behavior (fig.4- external device 40 may be implemented in various ways, such as a peripheral device (e.g., a peripheral touchpad or other touch input surface), a smartphone, a tablet, and so forth.; para.0073); and 
a processor (fig.1-para.0042; 0142-0143), configured to 
receive the touch data and a user interface layout information of the second screen, and to determine whether the touch behavior corresponds to a user interface control instruction, a touchpad operation instruction or a touch screen operation instruction according to the user interface layout information and the touch data (fig.4; para.0074-context data and device layout information with respect to the external device 402 is received; external device is configured as zone 408a with associated functionality 144f); and 
wherein when the processor receives the touch data and the user interface layout information indicates that a user interface configuration of the second screen includes a virtual inputting-tool region and an extension display region (fig.4-para.0074- device layout information indicates external device 402 is configured as zone 408a with associated functionality 144f, included touch input surface 406): 
the processor 
determines whether the touch behavior corresponds to the user interface control instruction according to the touch data, wherein the virtual inputting-tool region is a virtual keyboard region, a virtual touchpad region or the combination thereof (fig.4- user may invoke zone functionality 144f when interacts with zone 408a),
when the processor determines that the touch behavior corresponds to the user interface control instruction, the processor generates an instruction code corresponding to the touch behavior (fig.4- user may invoke zone functionality 144f when interacts with zone 408a; fig.13-para.0122-0125), and 
the processor determines if the instruction code is an instruction code configured to control an application program displayed in the first image of the first screen or an instruction code configured to adjust the user interface configuration of the 5second screen, (fig.4, 12; para.0057, 0070; 0115, 0121- touch functionality assigned to zone 408a may cause various types of actions, such input to the operating system 104, an application 106, and so forth; figs.6-7,10-- functionality assigned to the zone may correspond to controlling of the cursor of the first screen; rotation/zoom-in/expand of visual image of first screen; fig.9-it may invoke virtual object functionality that represents a virtual representation of a radial object of first screen; fig.13-para.0122-0125- a different layout is applied to reconfigure the surface into multiple different touch input zones based on a change in context).
wherein when the instruction code is an instruction code configured to control an application program displayed in the first image of the first screen, the processor controls the application program (fig.4,6-7,9,10,12; para.0057,0115, 0121- touch functionality assigned to zone 408a is invoked and may cause various types of actions, such input to the operating system 104, an application 106, and so forth), and
 when the instruction code is an instruction code configured to adjust the user interface configuration of the second screen, the processor adjusts the user interface configuration of the second screen and updates the user interface layout information (fig.4,6-7,9,10 fig.12; para.0070; para.0115, 0121- touch functionality assigned to zone 408a is invoked and may cause various types of actions, such input to the operating system 104, an application 106, and so forth; fig.7-para.0083-0084 gesture 702 to zone 204a invokes gesture modification event  704 that modifies the zone functionality 144c to zone functionality 144c’  in zone 204c. accordingly, gesture 612 applied to zone 204c invokes touch functionality 144c’; fig.10-para.0103- logical border 1004 is adjusted to account for input that starts in one zone and impinges upon another; fig.11- para.0108, 0110invoking touch functionality of zone 204c, 204a causes haptic effect 
when the processor determines that the touch behavior does not correspond to the user interface control instruction, the processor further determines whether the touch behavior corresponds to the touchpad operation instruction or the touch screen operation instruction according to the touch data and the user interface layout information, 
wherein the user interface layout information specifies configuration regions divided in the second screen, wherein the user interface layout information further specifies which configuration regions are taken as the virtual touchpad region, which configuration regions are taken as the virtual keyboard region, and which configuration regions are taken as the extension display region, (fig.4-device layout 132c specifies the different zones and its associated functionality; para.0070)
the processor determines whether the touch behavior is a touchpad operation or a touch screen operation through determining which configuration region an input position of the touch data is (fig.4-user interaction with any one the zones 408a-c is detected and its associated functionality is invoked), wherein when the input position of the touch data is located on the virtual inputting-tool region, the processor determines that the touch behavior corresponds to the touchpad operation instruction (fig.4- when user interacts with zone 408a, associated functionality is invoked), and 
when the input position of the touch data is located on the extension display 6region, the processor determines that the touch behavior corresponds to the touch screen operation instruction;
when the processor determines that the touch behavior corresponds to the touchpad operation instruction, the processor triggers a corresponding touchpad operation on the first screen or the second screen (fig.4- when user interacts with zone 408a, associated functionality is invoked; figs.6a-7,9-11- related description thereof-touch screen operation triggered on display 124 via user interaction with the zone), wherein the touchpad operation performs touch positioning by a relative position; and 
 when the processor determines that the touch behavior corresponds to the touch screen operation instruction, the processor triggers a corresponding touch screen operation on the second screen (fig.4- para.0075,0121-when user interacts with zone 408a, associated functionality is invoked; may cause various types of actions, such input to the operating system 104, an application 106, and so forth; fig.7-para.0083-0084 gesture 702 invokes gesture modification event  704 that modifies the zone functionality 144c to zone functionality 144c’  in zone 204c. Therefore, gesture 612 applied to zone 204c invokes touch functionality 144c’; fig.10-para.0103- logical border 1004 is adjusted to account for input that starts in one zone and impinges upon another; fig.11- para.0108, 0110invoking touch functionality of zone 204c, 204a causes haptic effect to be output; para.0111) wherein the touch screen operation performs touch positioning by an absolute position.
	Klein et al. does not expressly disclose a user interface configuration of the second screen includes a virtual inputting-tool region and an extension display region; wherein the user interface layout information specifies configuration regions divided in the second screen, wherein the user interface layout information further specifies which configuration regions are taken as the virtual touchpad region, which configuration regions are taken as the virtual keyboard region, and which configuration regions are taken as the extension display region; when the input position of the touch data is located on the extension display 6region, the processor determines that the touch behavior corresponds to the touch screen operation instruction; wherein the touchpad operation performs touch positioning by a relative position; wherein the touch screen operation performs touch positioning by an absolute position.
Van discloses a user interface configuration of the second screen includes a virtual inputting-tool region and an extension display region (fig.1,6-7,10; display 14 includes a virtual keyboard 15 region (virtual input tool region-zone 14.2) and pop menu bar 32 (extension display region zone 14.1) and control dock (extension display region-14.3); figs.30-32-para.0071- virtual keyboard 15; Areas 54 and 56 {read as extension display region} to the left and right of virtual touchpad 24 (displaying photo 52); figs.34-; figs.42-45-para.0045-When the QWERTY keyboard is needed for input, the user slides strips 92 (FIG. 42) away from the base of the Main LCD Screen (12); figs.48-54- para.0078-When one of the main menu items 146 are selected a further sub menu 148 opens below, and so forth. Importantly, the operating system is configured to shrink the upper Operating System menu to make space on the MSR 14.1 which have limited space, while still allowing any of the menu items or icons to be activated by a person and providing a full overview of the menus. When a sub menu item 152 is selected which take up significant space, the upper menus may be removed to make space),
wherein the user interface layout information specifies configuration regions divided in the second screen, wherein the user interface layout information further specifies which configuration regions are taken as the virtual touchpad region, which configuration regions are taken as the virtual keyboard region, and which configuration regions are taken as the extension display region (fig.1- display 14 is divided into three separate zones 14.1-14.3 each having a dedicated or preferred input function; as depicted in figs.1,6-7,10,30-32,34- the virtual touchpad (24) region, the virtual keyboard (15) region, and the extension regions (19,32,54,56,10) have designated areas); 
when the input position of the touch data is located on the extension display 6region, the processor determines that the touch behavior corresponds to the touch screen operation instruction (para.0067-When the hands 30 of a user is positioned to make an input in one zone (14.1, 14.2 or 14.3), a processor is configured to deactivate the other zones to prevent accidental or non intended input by a user…When a user's hand 30 is sensed near the zone 14.1 {extended display region}, the virtual keyboard is greyed out and the menu bar 32 drops down from the primary display 12 to the MSR, or secondary display, in an operatively cooperative manner. Touching any of the selectable items on the menu bar 32, a drop down 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Klein et al. by implementing an external device (of Klein) as a secondary display configured as input device, as disclosed by Van, the motivation being to provide multiple zones each having a dedicated or preferred input function, and configured to complement and operatively cooperate with the graphic display of the usual display screen (para.0006, 0065-Van).
Klein et al. in view of Van do not expressly disclose, but Rehm discloses: wherein the touchpad operation performs touch positioning by a relative position (fig.1-2-para.0032- touchpad 22 uses relative coordinate system); wherein the touch screen operation performs touch positioning by an absolute position (fig.1-2-para.0034-0037, 0040, 0043, 0062-0063- sketchpad 26 uses absolute coordinate mapping).

	
	As to Claim 11, Klein et al. in view of Van, as modified by Rehm, disclose wherein the processor outputs the instruction code to a control module of the processor when the touch behavior is the user interface control instruction {This element is interpreted under 35 U.S.C. 112(f) as being part of the processor; the processor; Klein-para. 0057, 0121- touch functionality assigned to zone 408a may cause various types of actions, such input to the operating system 104, an application 106, and so forth; fig.7-para.0083-0084 gesture 702 to zone 204a invokes gesture modification event  704 that modifies the zone functionality 144c to zone functionality 144c’  in zone 204c. accordingly, gesture 612 applied to zone 204c invokes touch functionality 144c’; fig.10-para.0103- logical border 1004 is adjusted to account for input that starts in one zone and impinges upon another; fig.11- para.0108, 0110invoking touch functionality of zone 204c, 204a causes haptic effect to be output; fig.13-para.0122-0125- a different layout is applied to reconfigure the surface into multiple different touch input zones based on a change in context; Van-para.0034); 
the processor outputs the touch data to a touchpad data processing module of the processor when the touch behavior is the touchpad operation instruction (This element is interpreted under 35 U.S.C. 112(f) as the processor; Klein-fig.4- when user interacts with zone 408a, associated functionality is invoked; figs.6a-7,9-11- functionality assigned to the zone may correspond to controlling of the cursor of the first screen; rotation/zoom-in/expand of visual image of first screen; fig.9-it may invoke virtual object functionality that represents a virtual representation of a radial object of first screen; Van-para.0065-0067, 0071,0075-0078), and 
This element is interpreted under 35 U.S.C. 112(f) as being part of the processor; the processor; Klein- fig.4- para.0075,0121-when user interacts with zone 408a, associated functionality is invoked; may cause various types of actions, such input to the operating system 104, an application 106, and so forth; fig.7-para.0083-0084 gesture 702 invokes gesture modification event  704 that modifies the zone functionality 144c to zone functionality 144c’  in zone 204c. Therefore, gesture 612 applied to zone 204c invokes touch functionality 144c’; fig.10-para.0103- logical border 1004 is adjusted to account for input that starts in one zone and impinges upon another; Van-para.0067, 0071-0072,0078).

As to Claim 12, Klein et al. in view of Van, as modified by Rehm disclose wherein the control module controls the application program when the control module determines that the 7instruction code is configured to control the application program displayed in the first image of the first screen ((This element is interpreted under 35 U.S.C. 112(f) as being part of the processor; the processor; Klein- para.0057, 0121- touch functionality assigned to zone 408a may cause various types of actions, such input to the operating system 104, an application 106, and so forth; Van- paras.0068-0072, 0077-0078.

As to Claim 13, Klein et al. in view of Van,  as modified by Rehm, disclose, wherein the processor further comprises a graphic processing module, the graphic processing module updates the user interface configuration of the second screen according to an interface setting data, and the processor updates the user interface layout information according to the interface setting data (This element is interpreted under 35 U.S.C. 112(f) as being a graphics processing unit GPU; Klein-para.0042, 0083-0084, 0103, 0122-0125).
As to Claim 15, Klein et al. in view Van, as modified by Rehm, disclose wherein the processor further comprises a virtual display module, the virtual display module generates a second image, and the This element is interpreted under 35 U.S.C. 112(f) as virtual driver and virtual screen; Klein-para.0086-gesture 908 invokes a virtual object functionality 910 that represents a virtual representation of the radial object 902; Van-fig.1,6-7,30-32- input display where virtual keyboard 15, virtual touchpad 24 may be displayed; virtual touchpad 24 may display an image and display areas 54,56).

As to Claim 16, Klein et al. in view of Van, as modified by Rrehm, disclose, wherein the control module outputs gesture data to the touchpad data processing module when the application program applies for a gesture operation (Klein-para.0043,0046, 0078; figs.6-11-related description;  Van- para.0068-0069, 0071-0072, 0077-0078).

As to Claim 18, Klein et al. in view of Van, as modified by Rrehm, disclose wherein the touchpad operation comprises one or more of: movement of a cursor, a rolling operation, a zooming operation, and a clicking input operation (Klein-figs.6-11; para.0078-0079, 0081,0097,0101,0107).

As to Claims 1, 7-8, 19, 20 are method claims drawn to the apparatus of Claims 9, 11, 16 and are rejected for the same reasons as set forth above.
	
As to Claim 17 has limitations similar to those of Claim 1 and are met by the reference as set forth above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9,17 have been considered but are moot in view of new ground of rejection of rejection {with respect to Klein et al.} as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627